   8:20-cv-00406-JFB-MDN Doc # 15 Filed: 11/04/20 Page 1 of 3 - Page ID # 54




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

 In the matter of the restraint of:

 United States Currency in US Bank                                    8:20CV406
 Account Number 150873504347 in the
 Name of “Thomas J. Trouba”.
                                                    STIPULATED ORDER EXTENDING TRO


       The United States of America and Steve Lefler, on behalf of his client, Thomas J.

Trouba, hereby stipulate to an extension of the Temporary Restraining Order (TRO) (Filing No.

5) retroactive to October 22, 2020, to and including December 7, 2020. In support of this

proposed stipulated Order, the parties state as follows:

1. On October 7, 2020, the United States filed an Application for a TRO (Filing No. 1)

   regarding funds in US Bank account no. 150873504347 in the name of Thomas J. Trouba

   (the Target Account) alleging that the funds in the Target Account are proceeds of drug

   trafficking and/or money laundering and thus, subject to criminal forfeiture pursuant to 21

   U.S.C. § 853(e) and/or civil forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(C)(as proceeds).

2. In support of its Application, the United States filed an Affidavit under seal. S.A. Jared

   Dorland, the case agent for the investigation into the activities of Mr. Trouba, is the affiant of

   the Affidavit.

3. In its Application, the United States stated that it was filing the Application to maintain the

   status quo, preserve the property, and to ensure that the property is available for forfeiture

   while law enforcement continued its criminal investigation.

4. The United States argued that there was a substantial probability that the United States will

   prevail on the issue of forfeiture with respect to the funds in the Target Account and that the
   8:20-cv-00406-JFB-MDN Doc # 15 Filed: 11/04/20 Page 2 of 3 - Page ID # 55




   need to preserve the availability of the property through entry of this order outweighs the

   hardship on any person against whom the order is to be entered.

5. In addition to the funds in the Target account, the United States has identified another

   account, a US Bank money market savings account, in the name of Thomas J. Trouba, which

   until recently held a balance in the approximate amount of $61,000. Investigators learned that

   this savings account was liquidated and converted to a cashier’s check payable to Trouba.

6. The parties have agreed that any and all funds remaining from the money market savings

   account will not be spent, disbursed or dissipated pending law enforcement’s continuing

   investigation and analysis of Trouba’s legitimate income, deposits into his accounts, and

   withdrawals from his accounts, and that such restriction shall continue to and including

   December 6, 2020.

7. Accordingly, the parties respectfully request that the Court cancel the hearing scheduled for

   November 6, 2020, and enter this Stipulated Order extending the TRO retroactive to October

   22, 2020, and continuing until December 6, 2020.

       FOR GOOD CAUSE SHOWN, THE COURT HEREBY ORDERS, ADJUDGES, AND

DECREES, PURSUANT TO 18 U.S.C. § 983(j)(3), AS FOLLOWS:

   1. All financial institutions, including their agents and employees, holding any of the funds

       in the account listed on Attachment 1 (the “property”) are ENJOINED AND

       RESTRAINED from transferring (by wire or other means), conveying, diminishing, or

       disposing of the property, funds and monies held in the account described in Attachment

       1 retroactive to October 22, 2020, and continuing until December 6, 2020.

   2. All persons including the account holder (Thomas J. Trouba), family members of the

       account holder (Joseph Trouba) and undersigned counsel, Steven J. Lefler, as well as any
  8:20-cv-00406-JFB-MDN Doc # 15 Filed: 11/04/20 Page 3 of 3 - Page ID # 56




      persons in active concert or participation with them, are hereby ENJOINED AND

      RESTRAINED from withdrawing, distributing, giving away, encumbering or otherwise

      removing from the jurisdiction of this Court, or from any checking or savings account,

      any interest in funds or monies obtained or received, directly or indirectly from the

      Target Account or funds or monies obtained or received, directly or indirectly from the

      money market savings account, without prior approval of the Court upon notice to the

      United States and an opportunity for the United States to be heard retroactive to and

      including October 22, 2020, to and including December 7, 2020.

  3. Should the United States file a civil forfeiture complaint against the property prior to the

      expiration of this Order, this Restraining Order shall continue in full effect as to the

      property until further order of the Court.

            4th day of November, 2020.
Dated this ____

                            BY THE COURT:



                            _______________________________
                            JOSEPH F. BATAILLON
                            Senior United States District Judge
